Case 4:20-cv-00028-JED-FHM Document 2 Filed in USDC ND/OK on 01/22/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) TRINA BROWN, an individual,       )
                                        )
              Plaintiff,                )
                                        )              Case No.
                                        )
 v.                                     )
                                        )
 (1) THE CITY OF BARTLESVILLE           )              JURY TRIAL DEMANDED
 OKLAHOMA, a municipal corporation, and )              ATTORNEYS’ LIEN CLAIMED
 (2) COREY BOYD, an individual,         )
                                        )
              Defendants.               )


                                            COMPLAINT

        COMES NOW Plaintiff, Trina Brown ("Ms. Brown" or "Plaintiff"), by and through her

 undersigned counsel of record of THE FIRM ON BALTIMORE, PLLC, and for her Complaint against

 The City of Bartlesville, Oklahoma, a municipal corporation ("The City of Bartlesville"), and Corey

 Boyd, an individual ("Officer Boyd") (collectively the "Defendants"), hereby states and alleges as

 follows:

                                              PARTIES

            1.   Plaintiff, Trina Brown, is a citizen of the United States of America and a resident of

   Bartlesville, Washington County, Oklahoma.

            2.   Defendant, The City of Bartlesville, is a municipal corporation and body politic

 organized under the laws of the State of Oklahoma and is authorized to sue and be sued in its

  corporate name.

            3.   Defendant Corey Boyd ("Officer Boyd") was a police officer employed by The
Case 4:20-cv-00028-JED-FHM Document 2 Filed in USDC ND/OK on 01/22/20 Page 2 of 9




  City of Bartlesville, Oklahoma, and Officer Boyd is sued in his individual capacity. Officer Boyd

  at all times material to this action was acting under color of state law.


                                    JURISDICTION AND VENUE

         4.      This action arises under the Fourth and Fourteenth Amendments to the Constitution

  of the United States, under the Civil Rights Act, Title 42 U.S.C. 1983, under the Oklahoma

  Government Tort Claims Act, 51 OKLA. STAT. 151 et seq., and under the Oklahoma Constitution,

  Article 2, Section 30.

         5.      This Court has original jurisdiction over the federal claims pursuant to 28 U.S.C. §§

  1331 and 1343. This Court has supplemental jurisdiction over the state claims pursuant to 28

  U.S.C. § 1367.

         6.      A substantial part of the events giving rise to the claims asserted in this First

  Amended Complaint occurred in the Northern District of Oklahoma. Therefore, venue in this court

  is proper pursuant to 28 U.S.C. §1391 (b)(2).

                   FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS

          7.     Ms. Brown is a forty-four-year-old Bartlesville resident and a United States Citizen.

          8.     On or around October 26, 2016, Bartlesville Police were summoned to Ms. Brown's

  residence to respond to a domestic disturbance.

          9.     Upon arrival, Bartlesville Police learned that William Cole ("Mr. Cole"), Ms.

  Brown’s boyfriend, had physically battered Ms. Brown in her residence and then fled the scene

  before the police arrived.




                                                  Page 2
Case 4:20-cv-00028-JED-FHM Document 2 Filed in USDC ND/OK on 01/22/20 Page 3 of 9




          10.    When Bartlesville Police could not locate Mr. Cole, the police then left Ms. Brown’s

  residence shortly after arriving.

          11.    After Bartlesville Police had departed the scene, Mr. Cole returned to Ms. Brown's

  residence. A neighbor saw Mr. Cole walking towards Ms. Brown's house and notified the police.

          12.    As a result of this notification, Officer Boyd and Officer Ward arrived on the scene

  and secured the perimeter of Ms. Brown's residence.

          13.    Ms. Brown, seeing the police were outside, went to her front porch and made contact

  with the officers, with one officer already having his gun drawn and at the ready.

          14.    While Ms. Brown was standing on her front porch, Mr. Cole burst through the front

  door and tackled Ms. Brown from behind, causing her to tumble forward onto the grass in her front

  yard.

          15.    Mr. Cole proceeded to stand over Ms. Brown's body and strike her head and

  shoulders with his closed fist as she lay on the ground.

          16.    As Mr. Cole was striking Ms. Brown, Officer Ward deployed his Taser on Mr. Cole.

  The prongs from the Taser lodged in Mr. Cole's jacket and caused no effect.

          17.    Next, Officer Boyd moved forward to attempt to push Mr. Cole off of Ms. Brown.

  As Officer Boyd approached Mr. Cole, Mr. Cole punched Officer Boyd in the face.

          18.    Seeing Ms. Brown lying on the ground, directly within the same field of fire and

  danger zone as the man who had punched him, Officer Boyd drew his firearm and loosed a fusillade

  of bullets in the general direction of Mr. Cole and Ms. Brown.




                                                 Page 3
Case 4:20-cv-00028-JED-FHM Document 2 Filed in USDC ND/OK on 01/22/20 Page 4 of 9




          19.    Foreseeably, one of the many bullets Officer Boyd shot in the danger zone struck

  Ms. Brown in the head behind her left ear, and traveled down her neck and across her back before

  finally lodging near her lower spine.

          20.    Upon information and belief, in an apparent attempt to hide the reckless use of

  deadly force by Officer Boyd, and in a sign of consciousness of guilt of using excessive force, one

  of the officers at the scene informed the responding EMSA workers that Ms. Brown had been

  stabbed behind her ear, rather than explaining she had been shot by one of Officer Boyd's barrage

  of bullets.

          21.    Upon information and belief, Defendant City of Bartlesville’s business records—

  specifically the ‘use of force’ forms—show a pattern of excessive force in situations police

  routinely encounter to an extent that an indifferent policy or custom has been adopted by

  implication or ratification.

          22.    In facts similar in all constitutional aspects as this case, on or about October 26,

  2016, Bartlesville police responded to a domestic violence call, a taser did not work, a police officer

  was punched, and the officer discharged a spray of bullets. A man died. Captain Jay Hastings

  essentially summarily justified the use of potentially excessive force by stating to CBS affiliate

  KOTV: “It’s just a domestic violence call, something routine officers do day in and day out. He

  [sic] can go pretty violent pretty quick. It’s one of the more dangerous calls that officers have to

  deal with.”

          23.    Upon information and belief, despite this realization of the routine nature of these

  calls, and the need for appropriate force for these calls at least by October 2016, The City of

  Bartlesville did not train, re-train, or otherwise address the use of appropriate force with his

  subordinates—including Officer Boyd.




                                                 Page 4
Case 4:20-cv-00028-JED-FHM Document 2 Filed in USDC ND/OK on 01/22/20 Page 5 of 9




          24.    This blind indifference by the City of Bartlesville to predictable domestic violence

  calls requiring use of force training rises to the level of the adoption or ratification of a policy or

  custom within the police department.

          25.    The City of Bartlesville acted with deliberate indifference which was a proximate

  cause of the injuries inflicted upon Ms. Brown through one or more of the following: inadequate

  policies, inadequate training, or inadequate supervision.

          26.    Upon information and belief, the City of Bartlesville failed to train Officer Boyd on

  the proper use of deadly weapons when innocent persons are in the danger zone, and progressive

  force such as physical battery or redeployment of Tasers before discharging a spray of bullets.

  These failures were deliberately indifferent to Ms. Brown's constitutional rights under the Fourth

  and Fourteenth Amendments to the United States Constitution.

          27.    As a direct and proximate result of the said acts of Officer Boyd and the City of

  Bartlesville, Ms. Brown suffered the following injuries and damages: (a) Violation of her

  constitutional rights under the Fourth and Fourteenth Amendments to the United States

  Constitution to be free from an unreasonable search and seizure of her person and to be free from

  excessive force; (b) Physical pain and suffering and emotional trauma and suffering, requiring the

  expenditure of money for treatment; and (c) Medical expenses.


          28.    The acts and conduct of Officer Boyd deprived Ms. Brown of her rights, guarantees,

  and privileges under the Fourth and Fourteenth Amendments to the United States Constitution in

  that the officer unlawfully and recklessly used excessive force.




                                                  Page 5
Case 4:20-cv-00028-JED-FHM Document 2 Filed in USDC ND/OK on 01/22/20 Page 6 of 9




                                      COUNT 1: 42 U.S.C. 1983

         29.     Ms. Brown re-alleges and incorporates by reference paragraphs 1 – 28, and is

  brought against Defendant The City of Bartlesville and against Defendant Officer Boyd in his

  individual capacity.


         30.     Officer Boyd was at all times material herein working within the scope of his

  employment and under color of state law.

         31.     No prudent, cautious, or trained officer would have fired a gun at close range with

  several innocent bystanders within the direct range of fire.

         32.     Officer Boyd's use of force against Ms. Brown was unreasonable, unnecessary, and

  imprudent because, under the totality of the circumstances, from the perspective of a reasonable

  officer, deploying deadly force with Ms. Brown in the danger zone was disproportionate to the

  threat any person was facing or the harm anyone was enduring.

         33.     The City of Bartlesville acted with deliberate indifference which was a proximate

  cause of the injuries inflicted upon Ms. Brown through one or more of the following: inadequate

  policies, inadequate training, inadequate supervision, or the hiring Officer Boyd.

         34.     City of Bartlesville failed to train on the use of deadly weapons, failed to train on

  the proper use of Tasers, and failed to train on the protection of innocent citizens. These failures

  were deliberately indifferent to Ms. Brown's Constitutional rights under the Fourth and Fourteenth

  Amendments.

         WHEREFORE, premises considered Ms. Brown prays for: a) actual damages in an amount

 to be proven at trial and to be determined by a jury; b) emotional distress damages; c) medical




                                                 Page 6
Case 4:20-cv-00028-JED-FHM Document 2 Filed in USDC ND/OK on 01/22/20 Page 7 of 9




 expenses damages; d) reasonable attorneys' fees and costs; and e) such other and further relief as the

 Court deems just and appropriate.

                             COUNT 11: 51 OKLA. STAT. 151 et seq.


         35.    Ms. Brown re-alleges and incorporates by reference paragraphs 1 - 34 and alleges

  that the conduct of the Bartlesville officer was in violation of the Oklahoma Government Tort

  Claims Act, 51 OKLA. STAT. 151 et seq. (the "Act"), and is brought against Defendant The City

  of Bartlesville and against Defendant Officer Boyd in his individual capacity.


         36.    In compliance with 156 of the Act, Plaintiff filed notice of her claim in writing on

  May 19, 2017, with Mike Bailey, City Clerk for The City of Bartlesville. See attached Exhibit 1.

         37.    The injury and the loss to Ms. Brown occurred on October 26, 2016. Therefore, the

  claim was filed with the appropriate entity within one (1) year after the loss occurred as required

  by 156(B) of the Act.

         38.    The notice of a claim included the date, time, place, and circumstance of the claim,

  the identity of the state agency involved, the amount of compensation and other relief requested,

  per 156(E) of the Act.

         39.    The City of Bartlesville denied the claim on August 17, 2017.

         40.    Ms. Brown has commenced this action within 180 days of denial of the claim

  pursuant to 51 OKLA. STAT. 157(B).

         41.    Officer Boyd was acting within the scope of his employment with The City of

  Bartlesville at the time he negligently injured Ms. Brown.




                                                Page 7
Case 4:20-cv-00028-JED-FHM Document 2 Filed in USDC ND/OK on 01/22/20 Page 8 of 9




         42.     Ms. Brown's injuries occurred solely because The City of Bartlesville and its

  officer's negligent use of deadly force. The breach of the duty of care owed to Ms. Brown by

  Defendants was the proximate cause of Ms. Brown's injury.

         43.     Due to The City of Bartlesville's and Officer Boyd's negligence, Ms. Brown has

  suffered severe injury and loss including pain and suffering, medical expenses, and other expenses.

  Further, Ms. Brown cannot pursue her chosen career in nursing due to the trauma and memory

  issues caused by this incident.

         WHEREFORE, for the above stated reasons, Ms. Brown prays for: a) actual damages in an

 amount to be proven at trial and to be determined by a jury; b) emotional distress damages; c)

 medical expenses damages; d) reasonable attorneys' fees and costs; and e) such other and further

 relief as the Court deems just and appropriate.

     COUNT III: IN THE ALTERNATIVE - EXCESSIVE FORCE PURSUANT TO THE
            OKLAHOMA CONSTITUTION ARTICLE 2 SECTION 30 AND
       BOSH V. CHEROKEE COUNTY BLDG. AUTHORITY, 305 P.3d 994 (2013)

         44.     Ms. Brown re-alleges and incorporates by reference paragraphs 1 — 43, and is

  brought against Defendant The City of Bartlesville and against Defendant Officer Boyd in his

  individual capacity.


         45.     Officer Boyd used excessive force and deadly force knowing Ms. Brown was in the

  danger zone of the path of bullets from his firearm.


         46.     The protections of Article 2, Section 30 of the Oklahoma Constitution apply to

  citizens who are seized, arrestees, and pre-incarcerated detainees and provides a private cause of

  action for excessive force, notwithstanding the requirements and limitations of the Oklahoma




                                                Page 8
Case 4:20-cv-00028-JED-FHM Document 2 Filed in USDC ND/OK on 01/22/20 Page 9 of 9




  Governmental Tort Claim Act. Bosh v. Cherokee County Bldg. Authority, 305 P.3d 994 (2013).

         38. The City of Bartlesville is liable for the tortious acts of its respective individual

  employee, Officer Boyd, via the doctrine of respondeat superior, as he was acting within the scope

  of his employment. Id., at 1004.

         WHEREFORE, for the above reasons, Ms. Brown prays for: a) actual damages in an amount

 to be proven at trial and to be determined by a jury; b) emotional distress damages; c) medical

 expenses damages; d) reasonable attorneys' fees and costs; and e) such other and further relief as the

 Court deems just and appropriate.

                                                        /s/
                                                        Thomas H. Landrum, OBA #30619
                                                        The Firm On Baltimore, PLLC
                                                        1811 South Baltimore Avenue
                                                        Tulsa, OK 74119
                                                        Phone: (918) 948-6171
                                                        Fax: (800) 460-3446
                                                        thomas@lawtulsa.com

                                                        ATTORNEYS FOR PLAINTIFF




                                               Page 9
